Case 1:20-cv-00392-JAW Document 22 Filed 05/04/21 Page 1 of 4                      PageID #: 106




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

 CARRINGTON MORTGAGE SERVICES,                        )
 LLC                                                  )
                                                      )
                      Plaintiff,                      )
                                                      )     CIVIL ACTION NO. 1:20-cv-00392-JAW
                         v.                           )
                                                      )
 SANDRA L. RODERICK,                                  )
                                                      )
                      Defendant.                      )

                          Stipulated Judgment of Foreclosure by Sale
                                Title to Real Estate is Involved

         92 Plymouth Road, Carmel, County of Penobscot, State of Maine, 04419
    Mortgage recorded in Penobscot County Registry of Deeds in Book 11912, Page 093

       By stipulation of the parties, the Court finds as follows:

       1.      That the parties have received notice of the proceedings in this action, and that the
notice was given in accordance with the applicable provisions of the Federal Rules of Civil
Procedure.

       2.      That venue is properly laid in this Court.

       3.      That Carrington Mortgage Services, LLC (“Plaintiff’) is entitled to judgment as a
matter of law.

        4.      That Defendant Sandra L. Roderick (“Defendant”) is in breach of the terms of a
certain promissory note held by Plaintiff dated July 24, 2009, (the “Note”), with such breach
constituting a default by the Defendant, and upon such default, proper notice of default was sent
to the Defendant.

       5.      That the default of the Note caused a breach of the Mortgage.

       6.      That Plaintiff is the mortgagee of record of a mortgage securing the Note and
recorded in the Penobscot County Registry of Deeds in Book 11912, Page 093 (“Mortgage”).
The Mortgage encumbers real estate located at 92 Plymouth Road, Carmel, Maine 04419
("Property"). The legal description of the Property is incorporated herein by reference and
attached hereto as Exhibit A.

       7.      That as of May 22, 2021, the following amounts are owed to Plaintiff under the
terms of the Note and Mortgage:
Case 1:20-cv-00392-JAW Document 22 Filed 05/04/21 Page 2 of 4                       PageID #: 107




                a. Principal Balance                                    $194,261.00
                b. Accrued Interest (with a per diem of $13.306)        $81,464.33
                c. Property Inspection/Preservation                     $20,233.49
                d. Escrow Advances                                      $39,517.59
                e. Attorneys’ fees and costs through 4/23/21            $9,652.22

                TOTAL                                                   $345,128.63

       Plaintiff is entitled to add any post-judgment attorney’s fees and disbursements in
connection with the foreclosure. Plaintiff is also entitled to add any additional amounts
advanced by Plaintiff regarding its mortgage security.

         8.      That the order of priorities and amount of the claims of the parties who have
appeared in this action for distribution from the proceeds of sale, after payment of expenses of
sale, in this case are as follows:

                a. Plaintiff in the amount of $345,128.63 plus accrued interest from and
                   including May 23, 2021 at the rate of 4.25% interest per annum, $13.306 per
                   day, to the date of judgment plus interest after judgment at a rate of 6.09%
                   plus further legal fees and expenses incurred by Plaintiff as described in
                   Paragraph 7 above, plus any amounts advanced by Plaintiff related to its
                   mortgage security, including but not limited to insurance premiums and real
                   estate taxes;

                b. Clerk of the Court: any excess proceeds from sale, pursuant to 14 M.R.S.A. §
                   6324.

       9.      That the names and addresses (if known) of all parties to this action and their
counsel of record are identified as follows:

                       Carrington Mortgage Services, LLC
                       c/o Brett L. Messinger
                       DUANE MORRIS LLP
                       30 South 17th Street
                       Philadelphia, PA 19103
                       Plaintiff

                       Sandra L Roderick
                       567 Moosehead Trail
                       Dixmont, ME 04932
                       Defendant

       10.    That Plaintiff’s claim for attorney fees is not integral to the relief sought, within
the meaning of F.R.Civ.P. 54.



                                                  2
Case 1:20-cv-00392-JAW Document 22 Filed 05/04/21 Page 3 of 4                        PageID #: 108




       11.     That Defendant has not answered in this action or requested mediation.

        12.     That there is no just reason for delay in the entry of final judgment for Plaintiff on
all claims, except for the claim for Attorney’s fees and disbursements and additional amounts
advanced by Plaintiff related to its mortgage security incurred by Plaintiff after the date of this
Judgment, for the following reasons:

                a. If judgment is granted but not entered as final, the time periods set forth in 14
                   M.R.S.A §§ 6322 and 6323 will commence even though the judgment is
                   subject to later revision;

                b. The Plaintiff and any bidders at the foreclosure sale would be exposed to
                   some risk in proceeding to a sale if judgment is not final and remains subject
                   to revision; and

                c. Any dispute regarding post-judgment Attorney’s fees and disbursements or
                   additional amounts advanced by Plaintiff related to its mortgage security may
                   be resolved by the Defendants filing a motion contesting Plaintiff’s Report of
                   Public Sale as provided in 14 M.R.S.A. § 6324.

       WHEREFORE, it is hereby Ordered and Decreed:

   A. That Plaintiff (through its agents or attorneys) shall proceed with a sale of the Property
      described in the Mortgage, pursuant to 14 M.R.S.A. §§ 6321-6324, free and clear of all
      liens, except liens senior to Plaintiff’s Mortgage, and shall pay the proceeds of sale, after
      satisfying expenses of sale, in the amounts, manner, and priority set forth in Paragraph 8
      above;

   B. That the Clerk is hereby directed to enter this Order and Judgment of Foreclosure and
      Sale as a final judgment pursuant to Rule 54, except as to any additional post-judgment
      Attorney’s fees and disbursements or additional amounts advanced by Plaintiff related to
      its mortgage security;

   C. That Plaintiff shall be entitled, at its option, to take exclusive possession of the Property
      described in Plaintiff’s Mortgage, and the Clerk shall issue a Writ of Possession at the
      request of Plaintiff;

   D. That an execution shall issue against Defendant for any deficiency, provided the
      requirements are met, but that no deficiency shall issue against any Defendant who has
      received a discharge in bankruptcy for this debt , nor shall a deficiency issue against
      anyone who did not actually execute a promissory note or other document creating an
      obligation to pay;

   E. That Plaintiff is entitled, at its option, to have a receiver appointed to collect the rents of
      the Property pursuant to the Mortgage;



                                                  3
Case 1:20-cv-00392-JAW Document 22 Filed 05/04/21 Page 4 of 4                    PageID #: 109




   F. That Plaintiff shall specify Attorney’s fees and disbursements incurred after the date of
      judgment in its Report of Public Sale, which shall then constitute a timely application for
      an award of additional attorneys’ disbursements, notwithstanding the requirements of
      F.R.Civ.P. 54(d)(2)(B) to file such application within fourteen (14) days after judgment;
      Defendant may contest the Report and application for additional Attorney’s fees and
      disbursements by filing a motion pursuant to 14 M.R.S.A. §6324; and

   G. That Defendant waives the applicable appeal period, and therefore the Clerk shall execute
      an appropriate certification that Defendant waived the applicable appeal period, and
      Plaintiff shall then record the said certification and a copy of this Judgment in the
      Penobscot County Registry of Deeds and pay the recording fees therefore, in compliance
      with 14 M.R.S.A. § 2401(3), such fees and costs so incurred by Plaintiff to be added to
      and become part of the mortgage indebtedness secured by the Mortgage.

Dated this 4th day of May, 2021
                                            /s/ John A. Woodcock, Jr.
                                            JOHN A. WOODCOCK, JR.
                                            UNITED STATES DISTRICT JUDGE

BY STIPULATION OF THE PARTIES:

Carrington Mortgage Services, LLC                   Sandra L. Roderick


/s/ Elizabeth M. Lacombe_______________             /s/ Sandra L. Roderick__________________
By: Elizabeth M. Lacombe 4/30/21                    By: Sandra L. Roderick    4-30-21




                                               4
